Exhibit FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “First Amendment”) is made as of this 15th day of October, 2008 by and among FRANKLIN STREET PROPERTIES CORP., a Maryland corporation (“FSP”), those certain wholly owned subsidiaries of FSP (the “Wholly Owned Subsidiaries”) listed on Schedule 1 attached hereto (as the same may be amended from time to time in accordance with the terms of the Loan Agreement (as defined below)) (FSP and the Wholly Owned Subsidiaries collectively, the “Borrower”), RBS CITIZENS, NATIONAL ASSOCIATION (“Citizens”), BANK OF AMERICA, N.A. (“BOA”), CHEVY CHASE BANK, F.S.B. (“Chevy Chase”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), and any other lenders, if any, which may become parties to the Loan Agreement (with Citizens, BOA, Chevy Chase and Wachovia, the “Lenders”), and RBS CITIZENS, NATIONAL ASSOCIATION, in its capacity as “Agent” for the Lenders (“Agent”). WHEREAS, Borrower, Agent and the Lenders entered into that certain Third Amended and
